
	
		III
		110th CONGRESS
		1st Session
		S. RES. 144
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2007
			Ms. Stabenow (for
			 herself and Mr. Levin) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the Michigan State University
		  Spartans on winning the 2007 Men's National Collegiate Hockey
		  Championship.
	
	
		Whereas, on Saturday, April 7, 2007, the Michigan State
			 University (MSU) Men’s Hockey Team won the 2007 Men’s Hockey National
			 Collegiate Athletic Association (NCAA) Championship by defeating Boston College
			 by a score of 3 to 1;
		Whereas entering the final period with a one-goal deficit,
			 the Spartans rallied to tie the game at 1 to 1, and with 18.9 seconds remaining
			 in regulation, scored the go-ahead goal to secure MSU Hockey's third national
			 championship, and first since 1986;
		Whereas the MSU Spartans won the NCAA Midwest Regional in
			 Grand Rapids, Michigan, to qualify for the Frozen Four finals, making them the
			 first Central Collegiate Hockey Association team to reach the tournament finals
			 since 1998;
		Whereas each member of the MSU Hockey organization made
			 essential contributions to the team’s success, including players Justin
			 Abdelkader, Tim Crowder, Jeff Dunne, Tyler Howells, Brandon Gentile, Ethan
			 Graham, Bobby Jarosz, Justin Johnston, Tim Kennedy, Kurt Kivisto, Chris
			 Lawrence, Bryan Lerg, Jeff Lerg, Zak McClellan, Jim McKenzie, Steve Mnich,
			 Chris Mueller, Michael Ratchuk, Matt Schepke, Chris Snavely, Jay Sprague,
			 Daniel Sturges, Nick Sucharski, Ryan Turek, Daniel Vukovic, and Brandon Warner,
			 Head Coach Rick Comley, Assistant Coaches Tom Newton and Brian Renfrew, and
			 Athletic Trainer Dave Carrier;
		Whereas MSU Spartans’ Head Coach Rick Comley, who was
			 named a 2007 National Coach of the Year finalist, became the third coach in
			 college hockey history to win national titles at two institutions, the first
			 with Northern Michigan University, and has recorded over 700 career victories,
			 making him the third winningest coach amongst active coaches, and fifth
			 winningest in NCAA history;
		Whereas at the Frozen Four Championship game in St. Louis,
			 a record 19,432 people attended and the enthusiasm shown by the people of
			 Michigan and the student body of Michigan State University clearly demonstrates
			 Michigan’s strong support for the MSU Hockey organization and the determined
			 effort of all the team’s players;
		Whereas MSU Hockey's third NCAA title will be celebrated
			 in East Lansing, Michigan on Tuesday, April 10, 2007, and its members honored
			 with a parade followed by a rally at Munn Ice Arena;
		Whereas the families and friends of the team have provided
			 unwavering support and have tirelessly cheered on their Spartans;
		Whereas after many trials and tribulations in the later
			 part of the season, the Spartans rallied together with unrivaled team character
			 and focus to clinch the NCAA title;
		Whereas Michigan State University has always stood as a
			 center for excellence in both athletics and scholarship, under the current
			 leadership of University President Lou Anna K. Simon, and Athletic Director and
			 renowned former MSU Hockey coach Ron Mason;
		Whereas the MSU Spartans displayed unparalleled team
			 camaraderie and have shown their ability to unite both on and off the ice,
			 which led to hard-fought victories throughout the season; and
		Whereas the Spartan Men's Hockey Team demonstrated
			 superior strength, skill, perseverance, and determination during the 2006–2007
			 season and has made Michigan State University and the entire State of Michigan
			 proud: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Michigan State University Men’s Hockey Team on winning the 2007 National
			 Collegiate Athletic Association Championship and recognizes all the players,
			 coaches, staff, fans, families, and others who were instrumental in this great
			 achievement; and
			(2)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to
			 Michigan State University and to the MSU Spartans Men’s Hockey Team for
			 appropriate display.
			
